DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the applicant’s filling of an Amendments/Remarks on 9/14/2022.  Applicant elected, without traverse, claims 1-8 and 11-18 for examination.  Applicant is reminded to cancel non-elected claims 9-10 in subsequent amendment.
	Claims 1-8 and 11-18 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(2) anticipated by Li et al. (US Pub No 2021/0209206 with priority to 6/1/2018).

With respect to claim 1, Li teaches an information processing method, comprising: 
receiving a connection request of establishing a call connection, the connection request including a communication identifier of a requester (e.g., terminal receiving a new incoming call @ Fig. 8B-1 # S502 @ ¶ 0192 and the incoming call requester having a corresponding phone number or contact list name teaching a communication identifier of a requester ¶ 0008, 0097, & 0201); 
upon determining the communication identifier of the requester meeting a privacy condition, verifying an identity of a responder (e.g., determining privacy policy corresponding to the requester’s communication identifier, which is the requester’s phone number or name in the contact list @ Fig. 8B-1 #503, ¶ 0194-0196 and 0097-0098; and upon the determination of meeting a privacy policy, the terminal verifying the responder with biometric data @ Fig. 8B-1 # S506-S507 and ¶ 0203-0205); and 
determining whether to permit a response of the responder to the connection request based on a verification result of the identity of the responder (e.g., after the verification succeeds, the terminal displays the incoming call information of the current incoming call @ Fig. 8B-1 # S508 and ¶ 0206-0208).

With respect to claim 2, Li further teaches wherein determining whether to permit the response of the responder to the connection request based on the verification result of the identity of the responder includes: if the verification result of the identity verification of the responder passes, permitting the response of the responder to the connection request (e.g., the fingerprint comparison succeeds, permitting connection request @ Fig. 8B-1 #S508, ¶ 0206-0208 & 0117); and if the verification result of the identity verification of the responder fails, prohibiting the call connection with the requester (e.g., the fingerprint comparison fails ¶ 0118).

With respect to claim 3, Li further teaches comprising: permitting the response of the responder to the connection request upon determining the user identity of the requester not meeting the privacy condition (e.g., checking against privacy condition ¶ 0106).

With respect to claim 4, Li further teaches wherein verifying the identity of the responder comprises: searching the communication identifier of the requester in a privacy form; and determining that the communication identifier of the requester meets the privacy condition upon determining the communication identifier of the request belonging to the privacy form (e.g., checking the requester against a contact list ¶ 0106 or specific group ¶ 0195).

With respect to claim 5, Li further teaches comprising: identifying and setting a privacy label for one or more contacts from a contact list; and generating the privacy form that includes one or more identifiers of the one or more contacts with the privacy label (e.g., user edit contact list for a specific contact or groups ¶ 0155 & 0175).

With respect to claim 6, Li further teaches including: displaying an interactive interface when receiving the connection request of establishing the call connection, wherein the interactive interface includes the communication identifier of the requester and an answering control, the answering control includes a first state indicating the response to the connection request is permitted and a second state indicating the call connection is prohibited; if the answering control is in the first state, acquiring an input operation on the answering control in the first state and responding to the connection request based on the input operation; and if the answering control is in the second state, ignoring the input operation on the answering control (e.g., interactive interaction with connection request @ Figs. 9a-10b; incoming connection request when the terminal is in a lock state @ Fig 7B & ¶ 0150-0151; incoming connection request when the terminal is in either a lock or unlock state ¶ 0191).

With respect to claim 7, Li further teaches comprising: after receiving the connection request of establishing the call connection, upon determining the communication identifier of the requester meeting the privacy condition, verifying the identity of the responder if a current electronic device is in a locked state (e.g., incoming connection request when the terminal is in a lock state and requiring the verification of the responder @ Fig 7B & ¶ 0150-0151); and permitting the response to the connection request from any requester if the current electronic device being in an unlocked state (e.g., permitting the connection request when the terminal is in an unlock state @ Fig. 10b & ¶ 0188-0189 and using other functions while terminal is in the unlocked state ¶ 0119).

With respect to claim 8, Li further teaches wherein: the connection request further includes an authentication template from the requester; and verifying the identity of the responder comprises: verifying the identity of the responder based on information acquired by an identity authentication unit and the authentication template (e.g., new message or connection request being pushed by an application in the terminal includes hidden information ¶ 0097 and the application performing user identity verification ¶ 0239-0242).

The limitations of claim 11 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.

The limitations of claim 12 are substantially similar to claim 2 above, and therefore the claim is likewise rejected.

The limitations of claim 13 are substantially similar to claim 3 above, and therefore the claim is likewise rejected.

The limitations of claim 14 are substantially similar to claim 4 above, and therefore the claim is likewise rejected.

The limitations of claim 15 are substantially similar to claim 5 above, and therefore the claim is likewise rejected.

The limitations of claim 16 are substantially similar to claim 6 above, and therefore the claim is likewise rejected.

The limitations of claim 17 are substantially similar to claim 7 above, and therefore the claim is likewise rejected.

The limitations of claim 18 are substantially similar to claim 8 above, and therefore the claim is likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Todd DeLoy (US Pub No 2017/0171727) discloses a user receiving an incoming voice call and authenticating the user before answering the call.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493